UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1665



WILLIAM T. ENG,

                                              Plaintiff - Appellant,

          versus


NORFOLK SOUTHERN CORPORATION,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-02-134-7)


Submitted:   January 23, 2006          Decided:     February 15, 2006


Before NIEMEYER, LUTTIG, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David H. Shapiro, Ellen K. Renaud, SWICK & SHAPIRO, P.C.,
Washington, D.C., for Appellant. Agnis C. Chakravorty, Frank K.
Friedman, WOODS ROGERS, P.L.C., Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       William T. Eng appeals the district court’s grant of summary

judgment to Norfolk Southern Corp. on his race and national-origin

discrimination claims under Title VII and 42 U.S.C. § 1981.                 We

have     reviewed      the   record   and   find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.    See Eng v. Norfolk Southern Corp., No. CA-02-134-7 (W.D.

Va. May 24, 2005).           We dispense with oral argument because the

facts    and   legal    contentions   are   adequately   presented     in   the

materials before the court and argument would not aid in the

decisional process.

                                                                      AFFIRMED




                                      -2-